DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 9/30/2022.
In this amendment, Applicant has amended claims 1, 8, and 15.
Claims 1, 3-8, 10-15, and 17-20 are currently pending.  
		
Response to Arguments
Examiner has fully considered Applicant's arguments, see pages 9-10, filed 9/30/2022, with respect to the rejection of the claims under 35 U.S.C. 103 but they are not persuasive.  
First, Applicant suggests that support for the amendment (the limitation “receiving, by the computing device, the second router operating information directly from the second router”) can be found in [0041] of the published application.  Examiner respectfully disagrees.  Paragraph [0041] of the published application discloses that “The CDR can be retrieved directly from voice equipment…”.  This appears to support the subject matter included in the “obtaining” step of claim 1.  However, the amended receiving limitation is directed towards receiving second router operating information from the second router.  This is supported in step 410 of Figure 4 and [0049] of the specification.  This step and paragraph do not disclose that the information is obtained “directly” from the second router.  Further, the exact intended scope of the term directly in this limitation is unclear.  That is, the term “directly” in the claim, as well as Applicant’s remarks, suggests that the information is received from a direct connection with the second router, without traversing any intermediate devices.  However, this does not appear reasonable as the server (118) or computing device (118) which obtain this operating information are connected to the second router throughout a network and thus not a direct connection.
Second, on page 9, Applicant recites claim elements from claim 1, emphasizing the most recently amended “directly” limitation.  On page 10, Applicant discusses portions of the Moiseenko reference.  Applicant argues that because the response message has some addressing information modified by an intermediate device, the information is not received directly from the second router.  Examiner respectfully disagrees.  The requested information received in message 4 of Moiseenko is the MPINF (Multi-Path Information).  As noted in paragraph [0074] of Moiseenko, “MPINF TLV is not modified on a per-hop basis” (emphasis added).  Thus, this information is received directly from the second router based on Applicant’s arguments.  Further, in response to the amendment, the rejection has been modified slightly for clarity.  The limitation of receiving operating information directly from a second router is disclosed in the primary reference Bugenhagen (as indicated in the previous rejection).  The secondary references modify Bugenhagen to show how the next hop information is obtained, but the querying/receiving of the router for operating information is clearly disclosed in Bugenhagen.  
For at least the reasons indicated above, the amended claims are still rejected under 35 U.S.C. 103 as being obvious in view of the prior art of record.  


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “receiving, by the computing device, the second router operating information directly from the second router” is not supported by the original disclosure.  In the Remarks filed 9/30/2022 (see page 9), Applicant suggests that this limitation is supported in [0041] of the published application.  Paragraph [0041] of the published application discloses that “The CDR can be retrieved directly from voice equipment…”.  This appears to support the subject matter included in the “obtaining” step of claim 1.  However, the amended receiving limitation is directed towards receiving second router operating information from the second router.  This is supported in step 410 of Figure 4 and [0049] of the specification.  This step and paragraph do not disclose that the information is obtained “directly” from the second router.  
Claims 8 and 15 include analogous limitations and are thus similarly rejected under 35 U.S.C. 112(a).  
Claims 3-7, 10-14, and 17-20 depend from one of the above claims and thus include the limitations discussed above.  Therefore, these claims are also similarly rejected under 35 U.S.C. 112(a).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15, and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, the exact intended scope of the term directly in the limitation “receiving, by the computing device, the second router operating information directly from the second router” is unclear.  That is, the term “directly” in the claim, as well as Applicant’s remarks, suggests that the information is received from a direct connection with the second router, without traversing any intermediate devices.  However, this does not appear reasonable as the server (118) or computing device (118) which obtain this operating information are connected to the second router throughout a network and thus not a direct connection.  Examiner requests that Applicant clarify the intended scope of this limitation, including the specific support in the specification.  Alternatively, the claim can be amended to more clearly align with the subject matter in the original disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,479,341 Bugenhagen et al in view of U.S. Patent Application Publication 2009/0122969 to Dowens et al in view of U.S. Patent Application Publication 2018/0077052 to Moiseenko et al.

Regarding claim 1: Bugenhagen discloses a method for tracing a path of a voice communication transmission over a network, the method comprising: 
requesting voice equipment operating information from the first voice equipment, the voice equipment operating information including outbound transmissions, and first router operating information from the first router (disclosed throughout; see 19:43-51, for example, which indicates that the call control manager (CCM) requests (polls) network performance information from network nodes; each network node “may be a router, switch, media gateway, or other network communications device” as indicated in 25:25-27, for example; this information clearly includes information on outbound transmissions from the various network nodes);
requesting, by the computing device, second router operating information from a second router (disclosed throughout; see 19:43-51, for example, which indicates that the call control manager (CCM) requests (polls) network performance information from network nodes; each network node “may be a router, switch, media gateway, or other network communications device” as indicated in 25:25-27, for example); 
receiving, by a computing device, second router operating information directly from a second router (disclosed throughout; see 19:43-51, for example, which indicates that the call control manager (CCM) requests (polls) network performance information from network nodes; each network node “may be a router, switch, media gateway, or other network communications device” as indicated in 25:25-27, for example);
generating an interface comprising the first voice equipment operating information, the first router operating information, the next hop information, and the second router operating information (disclosed throughout; see 18:50-53, 63:51-64:30, for example, which discloses an interface such as a graphical representation of the performance information data; as indicated in Figure 29, the interface includes multiple routers (such as the multiple MIPs)); 
receiving an input through the interface for a call path alteration, the call path alteration rerouting voice communications to an alternate router (disclosed throughout; see 20:3-8 and 33:47-51, for example, which discloses a call control manager (CCM) using the performance information to select a different route or re-route an ongoing call; further, as indicated in 43:20-23, the decision regarding re-routing can be performed either automatically, or with input from the user); and 
rerouting transmissions away from the first router and to the alternate router according to the received input (disclosed throughout; see 20:3-8 and 33:47-51, for example, which indicates that transmissions (such as a current call) are re-routed at the direction of the CCM).
Bugenhagen does not explicitly disclose the limitations of obtaining, from a first voice equipment and at a computing device, a first call detail record ("CDR") comprising information associated with a transmission of a voice communication to a network from the first voice equipment, the information indicating a first router of the transmission.  However, this is known in the art.  Consider Dowens, for example.  See step 310 of Figure 3, for example.  As indicated in paragraph 0016, for example, the CDRs include information indicating a first router of a call or transmission.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bugenhagen to additionally utilize CDRs to determine path information for calls in the network.  The rationale for doing so would have been to further improve the information available about the network by adding an additional data source.
Bugenhagen, modified, does not explicitly disclose the limitations of receiving next hop information from the first router or the limitation of requesting, by the computing device, second router operating information from a second router based on the next hop information from the first router.  However, receiving next hop information (for a second router) from a first router is known in the art.  Consider the multi-path traceroute method of Moiseenko, for example.  See Figure 5, for example.  The nodes F41-F45 are ICN forwarders (see [0070]), which are routers as indicated in [0034] (“[t]he network nodes 210 may be for example network routers or switches”)).  Further, as indicated in Figure 5 and [0068]-[0081], the ICN Treetrace Tool 502 determines the nodes in the network by sending messages 1-12.  Message 1 sends a request to a first router F41 (see [0071]) and the response message 2 includes next hop information for the first router (see [0072], “…which returns to the ICN treetrace tool 502 the ID’s of two possible next-hops: Face1 and Face4 in Fig. 5…”).  Based on this next hop information from the first router, the ICN treetrace tool requests second router information from a second router in message 3 (see [0073]) and then receives second router information (including next hop information) in message 4 (see [0074], for example).  This continues for further routers in messages 5-12 as indicated in the next paragraphs of Moiseenko.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bugenhagen, modified, to request router information as suggested in the multi-hop traceroute protocol shown in at least Figure 5 of Moiseenko, including requesting next hop information from a first router and requesting the second router operating information based on this next hop information from the first router.  The rationale for doing so would have been to determine the topology of the network nodes in a multi-hop setting in an accurate and efficient manner as suggested by Moiseenko.

Regarding claim 8: Bugenhagen discloses a system for tracing a path of a voice communication transmission over a network, the system comprising: 
one or more processors (disclosed throughout; see the processor 502 of Figure 5, for example; see also 30:25-28, for example, which indicates that other devices such as the call control manager (CCM) may include similar hardware to that illustrated in Figure 5); and 
a memory comprising instructions that, when executed by the one or more processors, cause the one or more processors to (disclosed throughout; see the memory 506 and storage unit 510 of Figure 5, for example; see also 30:25-28, for example, which indicates that other devices such as the call control manager (CCM) may include similar hardware to that illustrated in Figure 5): 
request voice equipment operating information from the first voice equipment, the voice equipment operating information including outbound transmissions, and first router operating information from the first router (disclosed throughout; see 19:43-51, for example, which indicates that the call control manager (CCM) requests (polls) network performance information from network nodes; each network node “may be a router, switch, media gateway, or other network communications device” as indicated in 25:25-27, for example; this information clearly includes information on outbound transmissions from the various network nodes); 
request, by the computing device, second router operating information from a second router (disclosed throughout; see 19:43-51, for example, which indicates that the call control manager (CCM) requests (polls) network performance information from network nodes; each network node “may be a router, switch, media gateway, or other network communications device” as indicated in 25:25-27, for example); 
receive, by a computing device, second router operating information directly from the second router (disclosed throughout; see 19:43-51, for example, which indicates that the call control manager (CCM) requests (polls) network performance information from network nodes; each network node “may be a router, switch, media gateway, or other network communications device” as indicated in 25:25-27, for example);
generate an interface comprising the first voice equipment operating information, the first router operating information, the next hop information, and the second router operating information (disclosed throughout; see 18:50-53, 63:51-64:30, for example, which discloses an interface such as a graphical representation of the performance information data; as indicated in Figure 29, the interface includes multiple routers (such as the multiple MIPs)); 
receive an input through the interface for a call path alteration, the call path alteration rerouting voice communications to an alternate router (disclosed throughout; see 20:3-8 and 33:47-51, for example, which discloses a call control manager (CCM) using the performance information to select a different route or re-route an ongoing call; further, as indicated in 43:20-23, the decision regarding re-routing can be performed either automatically, or with input from the user); and 
reroute transmissions away from the first router and to the alternate router according to the received input (disclosed throughout; see 20:3-8 and 33:47-51, for example, which indicates that transmissions (such as a current call) are re-routed at the direction of the CCM).
Bugenhagen does not explicitly disclose the limitations of obtain, from a first voice equipment and at a computing device, a first call detail record ("CDR") comprising information associated with a transmission of a voice communication to a network from the first voice equipment, the information indicating a first router of the transmission.  However, this is known in the art.  Consider Dowens, for example.  See step 310 of Figure 3, for example.  As indicated in paragraph 0016, for example, the CDRs include information indicating a first router of a call or transmission.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bugenhagen to additionally utilize CDRs to determine path information for calls in the network.  The rationale for doing so would have been to further improve the information available about the network by adding an additional data source.
Bugenhagen, modified, does not explicitly disclose the limitations of receiving next hop information from the first router or the limitation of requesting, by the computing device, second router operating information from a second router based on the next hop information from the first router.  However, receiving next hop information (for a second router) from a first router is known in the art.  Consider the multi-path traceroute method of Moiseenko, for example.  See Figure 5, for example.  The nodes F41-F45 are ICN forwarders (see [0070]), which are routers as indicated in [0034] (“[t]he network nodes 210 may be for example network routers or switches”)).  Further, as indicated in Figure 5 and [0068]-[0081], the ICN Treetrace Tool 502 determines the nodes in the network by sending messages 1-12.  Message 1 sends a request to a first router F41 (see [0071]) and the response message 2 includes next hop information for the first router (see [0072], “…which returns to the ICN treetrace tool 502 the ID’s of two possible next-hops: Face1 and Face4 in Fig. 5…”).  Based on this next hop information from the first router, the ICN treetrace tool requests second router information from a second router in message 3 (see [0073]) and then receives second router operating information (including next hop information) in message 4 (see [0074], for example).  This continues for further routers in messages 5-12 as indicated in the next paragraphs of Moiseenko.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bugenhagen, modified, to request router information as suggested in the multi-hop traceroute protocol shown in at least Figure 5 of Moiseenko, including requesting next hop information from a first router and requesting the second router operating information based on this next hop information from the first router.  The rationale for doing so would have been to determine the topology of the network nodes in a multi-hop setting in an accurate and efficient manner as suggested by Moiseenko.

Regarding claim 15: Bugenhagen discloses a non-transitory computer readable medium storing instructions that, when executed by one or more processors, causes the one or more processors to: 
request voice equipment operating information from the first voice equipment, the voice equipment operating information including outbound transmissions, and first router operating information from the first router (disclosed throughout; see 19:43-51, for example, which indicates that the call control manager (CCM) requests (polls) network performance information from network nodes; each network node “may be a router, switch, media gateway, or other network communications device” as indicated in 25:25-27, for example; this information clearly includes information on outbound transmissions from the various network nodes); 
request, by the computing device, second router operating information from a second router (disclosed throughout; see 19:43-51, for example, which indicates that the call control manager (CCM) requests (polls) network performance information from network nodes; each network node “may be a router, switch, media gateway, or other network communications device” as indicated in 25:25-27, for example); 
receive, by a computing device, second router operating information directly from the second router (disclosed throughout; see 19:43-51, for example, which indicates that the call control manager (CCM) requests (polls) network performance information from network nodes; each network node “may be a router, switch, media gateway, or other network communications device” as indicated in 25:25-27, for example);
generate an interface comprising the first voice equipment operating information and the first router operating information, the next hop information, and the second router operating information (disclosed throughout; see 18:50-53, 63:51-64:30, for example, which discloses an interface such as a graphical representation of the performance information data; as indicated in Figure 29, the interface includes multiple routers (such as the multiple MIPs)); 
receive an input through the interface for a call path alteration, the call path alteration rerouting voice communications to an alternate router (disclosed throughout; see 20:3-8 and 33:47-51, for example, which discloses a call control manager (CCM) using the performance information to select a different route or re-route an ongoing call; further, as indicated in 43:20-23, the decision regarding re-routing can be performed either automatically, or with input from the user); and 
reroute transmissions away from the first router and to the alternate router according to the received input (disclosed throughout; see 20:3-8 and 33:47-51, for example, which indicates that transmissions (such as a current call) are re-routed at the direction of the CCM).
Bugenhagen does not explicitly disclose the limitations of obtain, from a first voice equipment and at a computing device, a first call detail record ("CDR") comprising information associated with a transmission of a voice communication to a network from the first voice equipment, the information indicating a first router of the transmission.  However, this is known in the art.  Consider Dowens, for example.  See step 310 of Figure 3, for example.  As indicated in paragraph 0016, for example, the CDRs include information indicating a first router of a call or transmission.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bugenhagen to additionally utilize CDRs to determine path information for calls in the network.  The rationale for doing so would have been to further improve the information available about the network by adding an additional data source.
Bugenhagen, modified, does not explicitly disclose the limitations of receiving next hop information from the first router or the limitation of requesting, by the computing device, second router operating information from a second router based on the next hop information from the first router.  However, this is known in the art.  Consider the multi-path traceroute method of Moiseenko, for example.  See Figure 5, for example.  The nodes F41-F45 are ICN forwarders (see [0070]), which are routers as indicated in [0034] (“[t]he network nodes 210 may be for example network routers or switches”)).  Further, as indicated in Figure 5 and [0068]-[0081], the ICN Treetrace Tool 502 determines the nodes in the network by sending messages 1-12.  Message 1 sends a request to a first router F41 (see [0071]) and the response message 2 includes next hop information for the first router (see [0072], “…which returns to the ICN treetrace tool 502 the ID’s of two possible next-hops: Face1 and Face4 in Fig. 5…”).  Based on this next hop information from the first router, the ICN treetrace tool requests second router information from a second router in message 3 (see [0073]) and then receives second router operating information (including next hop information) in message 4 (see [0074], for example).  This continues for further routers in messages 5-12 as indicated in the next paragraphs of Moiseenko.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bugenhagen, modified, to request router information as suggested in the multi-hop traceroute protocol shown in at least Figure 5 of Moiseenko, including requesting next hop information from a first router and requesting the second router operating information based on this next hop information from the first router.  The rationale for doing so would have been to determine the topology of the network nodes in a multi-hop setting in an accurate and efficient manner as suggested by Moiseenko.

Regarding claims 3, 10, and 17: Bugenhagen, modified, discloses the limitations that the second router is associated with a second voice equipment (disclosed throughout; the networks discussed throughout Bugenhagen include multiple routers and voice equipment associated with these routers (such as the plurality of media gateways)), the method further comprising: receiving, from the second voice equipment a second CDR and a second voice equipment operating information (as disclosed above, in the combination, the call control manager (CCM) receives a CDR (see step 310 of Figure 3 and paragraph 0016 of Dowens, for example) and voice equipment operating information (see 19:43-51 and 25:25-27 of Bugenhagen, for example, which indicates that the call control manager (CCM) requests (polls) network performance information from network nodes) from multiple voice equipment); wherein the interface further comprises the second voice equipment operating information (disclosed throughout; the interface includes a plurality of voice equipment and displays the operating information; see 18:50-53, 63:51-64:30, and Figure 29 of Bugenhagen, for example).

Regarding claims 4, 11, and 18: Bugenhagen, modified, discloses the limitations of receiving multiple router information from respective multiple routers, the multiple routers comprising hops between the first router and the second router within the network, wherein the interface further comprises the multiple router information (disclosed throughout; the network(s) described throughout Bugenhagen include multiple routers between other routers and these routers are included in the interface as indicated in Figure 29; see the MIPs, for example).

Regarding claims 5 and 12: Bugenhagen, modified, discloses the limitations that the network comprises one or more of a client network, an Internet service provider ("ISP") network, or a voice network (disclosed throughout; see 76:22-27, which discloses ISP networks; further, because Bugenhagen discloses managing voice calls and serving clients throughout, the networks are reasonably interpreted as voice networks or client networks).

Regarding claims 6, 13, and 19: Bugenhagen, modified, discloses the limitations that the first voice equipment is identified based on a database comprising call information associated with voice equipment identifiers (disclosed throughout; for example, consider 31:39-55, for example, which indicates that the call control manager (CCM) utilizes a database (table) to identify the path and equipment information over which calls traverse the network; as indicated in the rejection above, the identified network elements are then queried or polled to determine operating information).

Regarding claims 7, 14, and 20: Bugenhagen, modified, discloses the limitations of receiving a filter selection for one of particular information or particular devices, wherein the interface comprises information based on the received filter selection (see 101:39-44 and 104:18-21, for example, which indicate that filtering may be used as part of the determination of various performance information; this filtered information will also clearly be included in the interfaces such as that described in 63:51-64:30 and Figure 29, for example).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        December 13, 2022